Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Application filed  on 4/7/2022
Claims 15 and 23 have been cancelled
Claims 1-14, 16-22 and 24 have been submitted for examination
Claims 1-14, 16-22 and 24 have been allowed
Allowable Subject Matter
1.	Claims 1-14, 16-22 and 24 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to an array of processing cores, each processing 
core comprising: a processor on a first chip; and a processor cache on the first chip; and 
a bus for interconnecting neighbouring processing cores in the array of processing 
30 cores; wherein each processing core includes: control code which, when executed by the 
processor, causes the processor to access a processor cache of at least one neighbouring 
processing core 

The prior art of record for example Vera teaches techniques and arrangements for recovery of data stored in memory shared by a number of processors through information stored in a cache directory. A core of a processor may initiate access (e.g., read or write) to particular data located in a first cache that is accessible to the core. In response to detecting an error associated with accessing the particular data, a location in the processor that includes the particular data may be identified and the particular data may be copied from the location to the first cache.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“An apparatus comprising: an array of processing cores, each processing core comprising: a processor on a first chip; wherein the array of processing cores is configured to: i) receive measurement data from a quantum computing layer comprising an array of quantum devices implementing a quantum computing algorithm and ii) determine one or more errors in the quantum computing algorithm using the received measurement data; and wherein each processing core in the array of processing cores is configured to receive measurement data from a local patch of quantum devices in the array of quantum devices, wherein neighbouring local patches of quantum devices in the array of quantum devices are associated with neighbouring processing cores.”.
	Claims 2-14 and 24 depend from claim 1, are also allowable.
	Claim 16 is allowable for the same reasons as per Claim 1.
	Claims 17-22 depend from claim 16, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112